HARALSON, J.
The defendant was convicted of an assault with intent to murder Henry Dean.
The evidence was in conflict as to who provoked or brought on the difficulty. That for the state tended to show that defendant deliberately provoked the difficulty, and fired a pistol at Dean with the intention of murdering him. Defendant’s evidence tended to show that Dean, without provocation, assaulted him with a hoe, and that the pistol was fired either by Dean hitting it with a hoe, or involuntarily, by defendant, in attempting to ward off Dean’s blow.
After the state had introduced its evidence, the defendant was examined as a witness in his own behalf. No question as to the character of defendant was introduced by the state. After defendant closed his evidence, the state, in rebuttal, introduced one Gibson. He testified that he knew the defendant, and was asked by the state whether his general character was good ■or bad. No objection was interposed to the question. He replied that “his ^general ^character 'was bad for bein rough and rowdy and drinking.” To this last-■quoted statement defendant objected, and moved to exclude it, because illegal, irrelevant, and immaterial, and his character for peace and quiet had not been put in issue,” which objection was overruled. The object of the question was to inpeach the credibility of the witness. His character for peace and quiet had not been put in issue.
It was permissible to introduce evidence of the general character of the defendant, and this, as stated, was not objected to; but as stated in Dolan v. State, 81 Ala. 12, 19, 11 South. 707, “only so much of his moral character as reflected on his credibility as a witness was open to assault by the state in the first instance. Clarke v. State, 78 Ala. 474, 56 Am. Rep. 45. A char*88acter for violence or turbulence sheds no light on the credibility of a witness; and such testimony was not admissible, unless the defendant had first put his character for peace in issue.”
The inquiry is not limited, in proving general character to character for truth and veracity, but may extend to the witness’ general moral character, and as was said in Birmingham U. R. Co. v. Hale, 90 Ala. 11, 8 South. 142, 143, 24 Am. St. Rep. 748, “Notwithstanding such extension of the rule, immoral conduct in any one particular, however it may bear on the question of general character, cannot be put in evidence for this purpose.” —McQueen v. State, 108 Ala. 54, 18 South. 843; Moulton v. State, 88 Ala. 116, 6 South. 758, 6 L. R. A. 301; 5 Am. & Eng. Ency. Law, 857, 859. The evidence should have been excluded.
G-ibson, the deputy sheriff who arrested defendant, testified that he was looking for him for three or four weeks before he found him. All evasions or attempts at evasions of justice are circumstances from which guilt may be inferred and their weight it is proper for the jury to determine. — Bowles v. State, 58 Ala. 335; Bell v. State, 115 Ala. 27, 22 South. 526.
It was not improper to refuse charge A. A charge is not the proper way of objecting to such evidence. The objection should have been made to the introduction of the evidence, and not by a charge for the jury to disregard the same.- — Harbour v. State, 140 Ala. 108, 37 South. 330.
Charge B was argumentative, and counsel for defendant admits the fact. It was properly refused.
Charge C was improperly refused. On either of the conditions hypothesized, of which there was evidence *89tending to show, the defendant had the right to the instruction that defendant would not he guilty.
Beversed and remanded.
Tyson, C. J., and Simpson and Denson, JJ., concur.